DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent March 8, 2022, claim(s) 1-8 and 10-21 is/are pending in this application; of these claim(s) 1, 11, and 19 is/are in independent form.  Claim(s) 1, 4-6, 11, 13, 17-19, and 21 is/are currently amended; claim(s) 2, 3, 7, 8, 10, 12, 14-16, and 20 is/are previously presented; claim(s) 9 is/are cancelled.
	Note that the Applicant indicates that claim 17 is currently amended; however, the Examiner interprets claim 17 to be “previously presented” because no change to claim 17 is indicated.

Response to Arguments
Applicant’s arguments, see page 10 lines 10 to 14, filed March 8, 2022, with respect to claims 1, 11, and 19 have been fully considered and are persuasive.  The objection of 1, 11, and 19 has been withdrawn. 
Applicant's arguments filed March 8, 2022 regarding 35 U.S.C. § 101 and 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Regarding 35 U.S.C. § 101, Applicant argues that the Examiner fails to make a prima facie case, yet the Applicant has not presented arguments that specifically address the rejection of record.  Regarding 35 U.S.C. § 103, Applicant merely restates the cited portions of the reference, states the amended claims, and does not provide specific arguments concerning the details of the rejection of record.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) responding to a search request by deriving a specific model, which is a mental process that is conceptually performed in the human mind (see MPEP § 2106.04(a)(2) III).  Note that a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C).  This judicial exception is not integrated into a practical application because the additional step of returning results merely links the particular exception to a particular technological environment, namely information retrieval (see MPEP § 2106.04(d)(1)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because search and retrieval is well understood, routine, and conventional.  As evidence of this, the Applicant’s Background section recites in Paragraph [0001] that “Users can perform searches to retrieve information from a data repository (or multiple data repositories).”  Therefore, based on Applicant’s own Background section, the additional elements, alone or in combination, are well understood, routine, and conventional and not significantly more than an abstract idea (see MPEP § 2106.05(d) I.2).

Claims 2-8, 10, 12-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further limitations to the mental process and model that is accessed in the step of the independent claim (see MPEP § 2106.04(a)(2) III).  Although the model is more specific than in the independent claim, merely assessing a specific model is a concept performed in the human mind.  This judicial exception is not integrated into a practical application because the additional step of returning results merely links the particular exception to a particular technological environment, namely information retrieval (see MPEP § 2106.04(d)(1)). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because search and retrieval is well understood, routine, and conventional.  As evidence of this, the Applicant’s Background section recites in Paragraph [0001] that “Users can perform searches to retrieve information from a data repository (or multiple data repositories).”  Therefore, based on Applicant’s own Background section, the additional elements, alone or in combination, are well understood, routine, and conventional (see MPEP § 2106.05(d) I.2).  Note that a claim that requires a computer may still recite a mental process; see MPEP § 2106.04(a)(2)(III)(C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0057716 A1 (“Stefik”) in view of US 9,190,055 B1 (“Kiss et al.”).

	As to claim 1, Stefik teaches a non-transitory machine-readable storage medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to:
	derive (Stefik Para [0061]: compute importance weights), by a search engine of a collaboration environment system (Stefik Figure 1 search computers of a networked system with Stefik Para [0041] teaches that the system has models derived from posting and vetting of content), from documents maintained in a data repository of the collaboration environment system (Stefik Para [0061]: from documents use for computing document frequency in the networked system), a first model of a plurality of models (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency models), wherein deriving the first model comprises identifying terms used by the members of a first group of entities within the collaboration environment (Stefik Para [0041]: the first group of entities are members of a group of people that are authors) and defining indications of importance of the terms to the members of the first group based on usage of the terms in the documents (Stefik Para [0061]: identifying terms and defining compute importance weights using term frequency – inverse document frequency models), and wherein the terms are identified based on the terms having specific meaning to the members of the first group of entities (Stefik Para [0061]: the terms are identified based on the terms representing words, which are, by definition, terms that have specific meaning to entities);
derive, by the search engine of the collaboration environment system, from the documents maintained in the data repository of the collaboration environment system, a second model of the plurality of models, wherein deriving the second model comprises identifying terms used by the members of a second group of entities within the collaboration environment (Stefik Para [0041]: the second group of entities are members of a group of people that are editors) and defining indications of importance of the terms to the members of the second group based on usage of the terms in the documents, and wherein the terms are identified based on the terms having specific meaning to the members of the second group of entities (Stefik Para [0061]: the terms are identified based on the terms representing words, which are, by definition, terms that have specific meaning to entities);
in response to a search received from user of the collaboration environment (Stefik Para [0057]: a search is received)…
return, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), in response to the search received from the user of the collaboration environment, a search result that is based on the search received from the user of the collaboration environment and on the terms identified in the accessed model and the indications of importance of the terms defined in the accessed model (Stefik Para [0057]: return search results based on the query and a topic model).

However, Stefik does not teach:
…determine, by the search engine of the collaboration environment system, whether the user is a member of the first group of entities or the second group of entities;
access, by the search engine of the collaboration system, the first model of a plurality of models in response to determining the user is a member of the first group;
	and access, by the search engine of the collaboration environment system, a second model of the plurality of models in response to determining the user is a member of the second group; and
Nevertheless, Kiss et al. teaches:
…determine, by the search engine of the collaboration environment system, whether the user is a member of the first group of entities or the second group of entities (Kiss et al. Column 4 lines 25-29: determine a user being a member of a group);
access, by the search engine of the collaboration system, the first model of a plurality of models in response to determining the user is a member of the first group (Kiss et al. Column 4 lines 25-29: accessing a group-specific models based on a user being a member of a group);
and access, by the search engine of the collaboration environment system, a second model of the plurality of models in response to determining the user is a member of the second group; (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group) and
Stefik and Kiss et al. are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stefik to include the teachings of Kiss et al. because group-specific models are more general and significant (See Kiss et al. Col 10 lines 40-52).

As to claim 2, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, and wherein the first and second groups of entities each comprise entities that collaborate with one another (Stefik in view of Kiss including Stefik at Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora), wherein at least one term in the first set of terms is the same as a term in the second set of terms (Stefik in view of Kiss including Kiss at Col 7 lines 22-41: the same term “Chicago” has two different meanings for two different groups), and wherein the specific meaning of the terms of the first model to the first group of entities is different from the meaning of the terms of the second model to the second group of entities (the specific meaning of the terms is nonfunctional descriptive matter and has little patentable weight; see MPEP § 2111.05; nevertheless, see Stefik in view of Kiss including Kiss at Col 7 lines 22-41: “Chicago” may be a “Play” to one group and a “Band” to another group).

As to claim 3, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 2, wherein the first and second groups of entities are part of an enterprise that provides a product or a service (Stefik Para [0041]: the groups are part of a news aggregator that vets content).

As to claim 4, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein the deriving the first model further comprises identifying, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), the terms based on jargon words or phrases used by the first group of entities (Stefik Para [0058]: topic-specific indices having topic-specific terms in the topic model).

As to claim 5, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein the first model further comprises an identifier for each member of the first group of entities and the second model further comprises an identifier for each member of the second group of entities (Kiss et al. Column 4 lines 25-29: accessing group-specific models).

As to claim 6, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein indications of importance of terms in the first model comprise weights (Stefik Para [0061]: important terms are weighted using term frequency – inverse document frequency), and wherein the instructions upon execution cause the system to:
identify, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), search results that are relevant for the search received from the user (Stefik Para [0057]: identify weighted results based on the weighted topic model); and
select, by the search engine of the collaboration system (Stefik Figure 1 search computers of a networked system), the returned search result from the identified search results based on the weights (Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 7, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 6, wherein selecting the returned search result from the identified search results comprises determining presence of given terms of the first and second models in the identified search results, and the weights assigned the given terms in the first and second models (Stefik Para [0057]: matching the query against the characteristic word topic models to find top topics within the index derived from the weights).

As to claim 8, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 1, wherein deriving the first model further comprises:
extracting, by the search engine of the collaborative environment system (Stefik Figure 1 search computers of a networked system), terms from the documents (Stefik Para [0061]: extract terms for a term frequency – inverse document frequency model);
counting, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
computing, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

As to claim 10, Stefik in view of Kiss et al. teaches the non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to:
identify, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), terms that occur with a frequency in the documents exceeding a frequency threshold (Stefik Para [0067]: identify terms subject to a minimum threshold); and
exclude, by the search engine of the collaboration environment system (Stefik Figure 1 search computers of a networked system), the identified terms from the extracted terms (Stefik Para [0067]: discard terms based on the threshold compared to a word-frequency driven model).

As to claim 11, Stefik teaches a system comprising:
a processor (Stefik Figure 1 computers); and
a non-transitory storage medium storing instructions which, when executed by the processor, causes the processor (Stefik Figure 1 computers) to:
extract, by a search engine executed by the processor (Stefik Figure 1 search computers of a networked system), a first set of terms from documents (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents) stored in a data repository (Stefik Figure 1 search computers of a networked system), wherein the first set of terms comprises terms used by the members of a first group of entities within a collaboration environment (Stefik Para [0061]: terms are extracted from the user’s documents; Stefik Para [0041]: members of a group of people that are authors) within a collaboration environment and wherein the first set of terms is extracted based on the terms having specific meaning to the members of the first group of entities (Stefik Para [0061]: the terms are identified based on the terms representing words, which are, by definition, terms that have specific meaning to entities);
determine, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), indications of importance of the extracted terms (Stefik Para [0061]: important terms are weighted using term frequency – inverse document frequency) to the first group of entities (Stefik Para [0061]: the model provides indications that terms should be important to various users of the model);
derive, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), a model of a plurality of models (Stefik Para [0061]: a term-frequency – inverse document frequency model), the first model comprising the extracted first set of terms and the indications of importance of the extracted terms (Stefik Para [0061]: important terms are indicated using term frequency – inverse document frequency models to indicate the importance of terms extracted from the documents);
extract, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), a second set of terms from the documents stored in the data repository (Stefik Figure 1 search computers of a networked system), wherein the second set of terms comprises terms used by the members of the second group of entities (Stefik Para [0061]: terms are extracted from the user’s documents) and wherein the second set of terms is extracted based on the terms having specific meaning to the members of the second group of entities (the specific meaning of the terms is nonfunctional descriptive matter and has little patentable weight; see MPEP § 2111.05);
determine, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), indications of importance of the extracted second set of terms to a second group of entities within the collaboration environment (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query);
derive, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), a second model of the plurality of models, the second model comprising the extracted second set of terms and the indications of importance of the extracted second set of terms (Stefik Para [0057]: there is a plurality of models; these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query)…

However, Stefik does not teach:
in response to a search received from a user of the collaboration environment that is part of the first group of entities, access, by the search engine executed by the processor, the first model and return a search result that is based on the received search and on the first model; and 
in response to a search received from a user that is part of the second group of entities, access, by the search engine executed by the, the second model and return a search result that is based on the received search and on the second model.

Nevertheless, Kiss et al. teaches:
wherein the first model is selected from the plurality of models by the search engine executed by the processor based on the first entity being a member of the first group (Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group);
wherein the second model is selected from the plurality models by the search engine executed by the processor based on the second entity being a member of the second group (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group).
Stefik and Kiss et al. are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stefik to include the teachings of Kiss et al. because group-specific models are more general and significant (See Kiss et al. Col 10 lines 40-52).

As to claim 12, Stefik in view of Kiss et al. teaches the system of claim 11, wherein at least one term in the first set of terms is the same as the term in the second set of terms (Stefik in view of Kiss including Kiss at Col 7 lines 22-41: the same term “Chicago” has two different meanings for two different groups) and wherein the specific meaning of the first set of terms to the first group of entities is different from the specific meaning of the second set of terms to the second group of entities (the specific meaning of the terms is nonfunctional descriptive matter and has little patentable weight; see MPEP § 2111.05; nevertheless, see Stefik in view of Kiss including Kiss at Col 7 lines 22-41: “Chicago” may be a “Play” to one group and a “Band” to another group). 

As to claim 13, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the instructions are executable on the processor to:
identify, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), search results that are relevant for the search (Stefik Para [0057]: identify weighted results based on the weighted topic model); and
select, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), the returned search result from the identified search results based on indications of importance (Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 14, Stefik in view of Kiss et al. teaches the system of claim 13, wherein the instructions are executable on the processor to:
select the returned search result from the identified search results by determining, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), presence of given terms of the first and second models in the identified search results, and the indications of importance assigned the given terms in the first and second models (Stefik Para [0057]: return top search results based on the weighted topic model).

As to claim 15, Stefik in view of Kiss et al. teaches the system of claim 11, wherein determining the indications of importance of the extracted first set of terms to the first group of entities further comprises:
counting, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
computing, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

As to claim 16, Stefik in view of Kiss et al. teaches the system of claim 11, wherein the documents are produced by the first group of entities based on collaboration among the members of the first group of entities and the documents are produced by the second group of entities based on collaboration among the members of the second group of entities (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora).

As to claim 17, Stefik in view of Kiss et al. teaches the system of claim 11, wherein:
deriving (Stefik Figure 1 search computers of a networked system), the first model (Stefik Para [0057]: topic model) further comprises defining in the first model information (Stefik Para [0058]: within a topic-specific index) associated with each of the members of the first group of entities and information associated with the first group of entities (Stefik Para [0041] provides evidence that authors and collaborators contribute to content that forms the corpora).

As to claim 18, Stefik in view of Kiss et al. teaches the system of claim 17, wherein the information associated with each member of the first group of entities and defined in the model comprises identifiers (Kiss et al. Column 4 lines 25-29: accessing group-specific models) and location information of each member of the first group of entities (Kiss et al., Col 4 line 62 – Col 5 line 6: group information for deriving models includes geographical location information along with user information), and the information associated with the first group of entities comprises a group identifier and location information of the first group of entities (Stefik Para [0014]: the topic search uses social indexing data).

As to claim 19, Stefik teaches a method performed by a system comprising a hardware processor (Stefik Figure 1 computers), comprising:
deriving (Stefik Para [0061]: compute importance weights), by a search engine executed by a processor (Stefik Figure 1 search computers of a networked system with Stefik Para [0041] teaches that the system has models derived from posting and vetting of content), from documents maintained in a data repository of the collaboration environment system (Stefik Para [0061]: from documents use for computing document frequency), a first model of a plurality of models (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency models), wherein deriving the first model comprises identifying terms used by the members of the first group of entities (Stefik Para [0041]: the first group of entities are members of a group of people that are authors) and defining indications of importance of the terms to the members of the first group based on usage of the terms in the documents (Stefik Para [0061]: identifying terms and defining compute importance weights using term frequency – inverse document frequency models), and wherein the terms used by the first group of entities are identified based on the terms having specific meaning to the members of the first group of entities (Stefik Para [0061]: the terms are identified based on the terms representing words, which are, by definition, terms that have specific meaning to entities);
deriving, by the search engine executed by the processor, from the documents maintained in the data repository of the collaboration environment system, a second model of the plurality of models, wherein deriving the second model comprises identifying terms used by the members of the second group of entities (Stefik Para [0041]: the second group of entities are members of a group of people that are editors) and defining indications of importance of the terms to the members of the second group based on usage of the terms in the documents, and wherein the terms used by the second group of entities is identified based on the terms having specific meaning to the members of the second group of entities (Stefik Para [0061]: the terms are identified based on the terms representing words, which are, by definition, terms that have specific meaning to entities);
in response to a search received from a  user of the collaboration environment (Stefik Para [0057]: a search is received)… 
returning, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), in response to the search received from the user, a search result that is based on the search received from the user and on the terms identified in the accessed model and the indications of importance of the terms defined in  the accessed model (these steps are a repetition of an earlier part of the claim; Stefik Para [0058]: the query processing steps are performed repeatedly for each successive query).
However, Stefik does not teach:
determine, by the search engine of the collaboration environment system, whether the user is a member of the first group of entities or the second group of entities;
 accessing, by the search engine executed by the processor, the first model of the plurality of models in response to determining the user is a member of the first group;
and accessing, by the search engine executed by the processor, the second model of the plurality of models, in response to determining the user is a member of the second group;

Nevertheless, Kiss et al. teaches:
determine, by the search engine of the collaboration environment system, whether the user is a member of the first group of entities or the second group of entities (Kiss et al. Column 4 lines 25-29: determine a user being a member of a group);
 accessing, by the search engine executed by the processor, the first model of the plurality of models in response to determining the user is a member of the first group (Kiss et al. Column 4 lines 25-29: accessing a group-specific models based on a user being a member of a group);
and accessing, by the search engine executed by the processor, the second model of the plurality of models, in response to determining the user is a member of the second group (these steps are a repetition of an earlier part of the claim; Kiss et al. Column 4 lines 25-29: selecting a group-specific models based on a user being a member of a group);
Stefik and Kiss et al. are in the same field of information retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stefik to include the teachings of Kiss et al. because group-specific models are more general and significant (See Kiss et al. Col 10 lines 40-52).

As to claim 20, Stefik in view of Kiss et al. teaches the method of claim 19, wherein deriving the first model further comprises:
extracting, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), terms from the documents (Stefik Para [0061]: extract terms for a term frequency – inverse document frequency model) produced by the first group of entities (Stefik Para [0041]: models derived from posting and vetting of content);
counting, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), respective numbers of occurrences of the extracted terms (Stefik Para [0061]: calculate term frequency of terms in the documents); and
computing, by the search engine executed by the processor (Stefik Figure 1 search computers of a networked system), the indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Stefik Para [0061]: compute importance weights using term frequency – inverse document frequency).

	As to claim 21, Stefik in view of Kiss et al. teaches the method of claim 20, wherein the method of claim 20, wherein deriving the first model further comprises defining in the first model information identifying each of the members of the first group of entities and information identifying the first group of entities (Kiss et al. Column 4 lines 25-29: defining a group-specific models based on a user being a member of a group), wherein the information identifying each member of the first group of entities defined in the first model comprises identifiers (Kiss et al. Column 4 lines 25-29: accessing group-specific models) and location information of each member (Kiss et al., Col 4 line 62 – Col 5 line 6: group information for deriving models includes geographical location information along with user information), and the information identifying the first group of entities defined in the model comprises a group identifier defined in the model (Kiss et al. Column 4 lines 25-29: accessing group-specific models) and location information of the first group of entities (Kiss et al., Col 4 line 62 – Col 5 line 6: group information for deriving models includes geographical location information along with user information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art has previously been made of record and address some of the unclaimed features in Applicant’s Specification:
US 2015/0278837 A1:  See Figure 4 element 435 for group-specific models, albeit models that are combined
US 6,611,825:  See Figure 3.
US 20130103609 A1:  See Figure 1.
US 10042936 B1:  See Figure 4.
US 6308175 B1:  See Figure 3.
US 20100088649 A1:  See Figures 1-3.
US 20160196491 A1:  See Figure 3.
US 20190205297 A1:  See Figure 1.
US 20100153324 A1:  See Figure 5.
US 2017/0052955 A1:  See Figure 2.
US 20190213273 A1:  See Figure 6.
US 20170344565 A1:  See Figure 8.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 7, 2022